UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 01-4103
DARRYL L. LILLISTON, d/b/a Darryl
Lilliston Seafood,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-00-146)

                      Submitted: August 31, 2001

                      Decided: September 17, 2001

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Jon C. Poulson, LAW OFFICES OF JON C. POULSON, Accomac,
Virginia; James O. Broccoletti, ZOBY & BROCCOLETTI, Norfolk,
Virginia, for Appellant. Kenneth E. Melson, United States Attorney,
Robert J. Krask, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.
2                     UNITED STATES v. LILLISTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Darryl L. Lilliston was convicted after a two-day bench trial of one
count of violating the Lacey Act, 16 U.S.C.A. §§ 3372(a)(2)(A),
3373(d)(1) (West 2000), and sentenced to four months imprisonment,
followed by three years of supervised release. Lilliston appeals,
claiming that the evidence was insufficient to support his conviction,
and that the district court erred in excluding certain evidence and in
admitting evidence of his prior convictions.

   We have reviewed the record, including the transcript of Lilliston’s
trial, and find that his conviction is supported by substantial evidence.
Glasser v. United States, 315 U.S. 60, 80 (1942); United States v.
Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc). We also find that
the district court did not abuse its discretion in limiting the testimony
of certain defense witnesses. United States v. Hassouneh, 199 F.3d
175, 182 (4th Cir. 2000). Finally, the district court did not abuse its
discretion by admitting into evidence Lilliston’s six prior state court
convictions for possession of undersized crabs. Fed. R. Evid. 404(b);
United States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997).

   Accordingly, we affirm Lilliston’s conviction. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid in the decisional process.

                                                            AFFIRMED